                  UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF LOUISIANA
                           Lafayette Division

            In re: Adam G. Young                         Chapter 11
                   Debtor
                                                         Case No: 20-50552


               STATEMENT UNDER PENALTY OF PERJURY
                    PURSUANT TO SECTION 1116(1)

      I, Adam G. Young, debtor herein, swear under penalty of perjury, pursuant to

Section 1116(1) of the Bankruptcy Code that no balance sheets, statement of

operations, or cash flow statements have been prepared on my behalf.



      Done at Lafayette, Louisiana, on July 17th, 2020

                                                         Respectfully Submitted:



                                                         /s/ Adam G. Young




  20-50552 - #10 File 07/17/20 Enter 07/17/20 16:22:32 Main Document Pg 1 of 1
